                                                                                          12/12/2019

                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA
                                  LYNCHBURG DIVISION

 CHERIE C. WHITEHURST,                                 )
                                                       )
                Plaintiff,                             )
                                                       )      Civil Action No. 6:19-cv-10
 v.                                                    )
                                                       )
 BEDFORD COUNTY SCHOOL BOARD,                          )
 and                                                   )
 DOUGLAS R. SCHUCH,                                    )
                                                       )
                Defendants.                            )


                 ORDER AMENDING PRE-TRIAL SCHEDULING ORDER

        Having continued the trial date in this matter to October 14-16, 2020, the Court finds it

 appropriate to adjust the pre-trial deadlines as follows:

        1. Initial disclosures under Fed. R. Civ. P. 26 — January 10, 2020.

        2. Responses to discovery previously propounded — January 10, 2020.

        3. Plaintiff’s initial expert disclosure — March 15, 2020.

        4. Defendants’ initial expert disclosure — April 15, 2020.

        5. Rebuttal expert disclosures — May 1, 2020.

 All other deadlines set forth in the pre-trial order (Dkt. 11) shall remain unchanged.

         It is so ORDERED.

                                                       Entered: December 12, 2019

                                                       Robert S. Ballou
                                                       Robert S. Ballou
                                                       United States Magistrate Judge




Case 6:19-cv-00010-NKM-RSB Document 28 Filed 12/12/19 Page 1 of 1 Pageid#: 263
